Citation Nr: 1738152	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  08-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak


INTRODUCTION

The Veteran had active service from March 1979 to July 1979 and from June 1980 to January 1986.

This matter came before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, for the RO in Montgomery, Alabama, which maintains jurisdiction over the Veteran's claims file.

The Veteran testified before the undersigned Veterans Law Judge at the RO in November 2011.  A transcript of the hearing has been associated with the claims file.

The claim of entitlement to a compensable evaluation for pseudofolliculitis barbae (PFB) was remanded in April 2012, June 2014 and May 2016 for development of the record.


FINDINGS OF FACT

PFB does not manifest in any characteristic disfigurement of the head, face, or neck, including scars and hyper-or hypo-pigmented skin on exposed areas, tissue loss, or distortion of symmetry and does not require topical or systemic corticosteroid therapy.


CONCLUSION OF LAW

The criteria for a compensable rating for pseudofolliculitis barbae have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7813-7800 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in November 2006 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, VA records and VA examination and opinion reports.

The Veteran was provided a hearing before the undersigned VLJ in November 2011.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded previously to obtain VA examinations and opinions, as well as any outstanding VA medical records.  All known and available records have been obtained.  The Veteran was provided VA examinations in November 2006, June 2012, and November 2015.  VA opinions were also obtained in July 2014 and December 2015.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Dermatophytosis, to include tinea barbae of the beard area, is rated under Diagnostic Code 7813 pursuant to the criteria for disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In addition, the Board notes that the criteria for scars and PFB changed during the course of the Veteran's appeal, effective from October 23, 2008.  However, the Board notes that these revisions are applicable only to applications for benefits received by VA on or after October 23, 2008 or when specifically requested by the Veteran to be considered.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran filed his claim for an increased rating in May 2006 and has not specifically requested that the current rating criteria be applied.  Therefore, the Board will evaluate the disability under the rating criteria in effect as of the date of claim.

As indicated, the Veteran's disability is evaluated under the rating code for tinea barbae (Diagnostic Code 7813) and the criteria for disfiguring scars of the head, face, or neck (Diagnostic Code 7800).  Prior to the October 2008 revisions, Diagnostic Code 7800 stated that disfigurement of the head, face, or neck warrants a 10 percent evaluation if there is one characteristic of disfigurement, and a 30 percent evaluation if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement, and an 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1): The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are the following:

(1) Scar five or more inches (13 or more centimeters (cm.)) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of the scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.

Initially, the Board must address the scope of the present disability, i.e. PFB given the other diagnoses of skin disabilities in the record.  VA examination in June 2012 resulted in assessment of prurigo nodularis, characterized by dark spots on the face and extremities, with an onset of 2004.  VA examination in November 2015 resulted in an assessment of eczema.  However, a July 2014 VA opinion clearly states that prurigo nodularis is separate and unrelated to the PFB.  Moreover, service connection for eczema was denied in a December 2015 rating decision, and although the Veteran appealed that determination, he failed to perfect an appeal.  Accordingly, the Board will consider only the PFB in this decision.  

Entitlement to a compensable evaluation for PFB is not warranted.  The Board acknowledges that the Veteran has described having bumps, itching and a rash about his face, head and neck.  He is certainly competent to relate his lay observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, repeated VA examinations have shown no objective evidence of PFB, or any sequelae such as post-inflammatory hypopigmentation to the anterior neck or chin areas consistent with PFB.  See e.g. July 2014 VA opinion.   Despite the Veteran's assertions, he has not been prescribed medication for PFB.  Topical corticosteroids have been prescribed for other skin disabilities.  See December 2015 VA addendum opinion.  No symptoms of PFB have been shown during the pendency of this claim and appeal.  Hart, supra.  Accordingly, entitlement to a compensable evaluation for PFB is denied.  

In closing, the Board acknowledges the Veteran's assertions regarding having bumps, itching and a rash about his head face and neck, and that he applied topical medication to treat these symptoms.  However, as outlined above, the evidence clearly shows that any skin symptoms are attributable to nonservice-connected prurigo nodularis and eczema.  The clinical evidence outweighs the Veteran's lay assertions.  

The Board has considered the applicability of the benefit of the doubt doctrine. However, as the competent evidence does not support a higher rating for service-connected pseudofolliculitis barbae, the preponderance of the evidence is against the Veteran's claim for a compensable rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim must be denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable evaluation for pseudofolliculitis barbae is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


